Citation Nr: 0738905	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

DD Form 214s associated with the claims file indicate that 
the veteran served on active duty from April 1977 to July 
1977, November 1977 to March 1978, and from May 1979 to 
September 1980. 

An NGM Form 22 associated with the claims file indicates that 
the veteran was enlisted in the Army National Guard of South 
Carolina reserve component from May 1979 to July 1987.  The 
form further indicates that he had 8 months and 5 days of 
prior active federal service, and 1 year and 5 days of prior 
reserve component service.  The form indicates that the 
veteran had active duty for training from May 1979 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was the subject of an August 2007 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Contentions

The veteran contends that a pre-service right foot injury he 
incurred in an automobile accident in 1974 was aggravated 
during service, some time from approximately 1977 to 1980, 
when a tent pole fell on his foot during a period of active 
duty.  He asserts that he was treated at Moncrieff Army 
Hospital, where his foot was casted for 8 weeks after the in-
service injury.  See August 2007 Board hearing transcript 
(Tr.) at pages 3 to 8.  An attempt to obtain any available 
records of inpatient treatment of the veteran at Moncrief 
Army Hospital, at any time from 1977 to 1980, directly from 
the hospital, would be useful to the adjudication of the 
appeal.

At his August 2007 Board hearing, the veteran identified the 
medical facility at which he was treated when he injured his 
right foot in an automobile accident in 1974, before service, 
as Chandler Hospital in Savannah, Georgia.  See Tr. at p. 4.  
Records of such treatment have not been associated with the 
claims folder. 

Dates of Service and Service Department Records

The veteran's May 2005 application for compensation indicates 
that he entered into active duty for the first time in March 
1977, in Ft. Jackson, South Carolina.  He did not indicate 
when this period of active duty ended.  He further indicated 
that he re-entered active duty in May 1979 and left active 
service in September 1980.  The veteran crossed out those 
portions of the application requesting any information about 
reserve service.

As noted above, an NGM Form 22 submitted with his May 2005 
application indicates that the veteran was enlisted in the 
Army National Guard of South Carolina reserve component 
service from May 1979 to July 1987.  The form further 
indicates that he had 8 months and 5 days of prior active 
federal service, and 1 year and 5 days of prior reserve 
component service.  The form indicates that the veteran had 
active duty for training from May 1979 to September 1980.

Correspondence from the National Personnel Records Center in 
November 2005 indicates that only the 1977 reports of an Army 
Reserve examination and history were available, and that no 
microfiche was available.  The only service medical records 
the service department has been able to obtain are records of 
an Army Reserve examination in April 1977, conducted in Fort 
Jackson, South Carolina, in which the only defect noted was 
poor vision, and a report of medical history conducted the 
same day, on which the veteran wrote, "I have, to the best 
of my knowledge, no problems."  The examination report 
indicates that evaluation of the feet was normal.  On the 
report of history the veteran indicated he had never had foot 
trouble.  The only positive history he noted was by a checked 
box, indicating that he had at some point in time had 
"broken bones."

A February 2006 request for information from the service 
department appears to indicate periods of active duty from 
April 1978 to July 1977, November 1977 to March 1978, and May 
1979 to September 1980.  It is not clear to what extent these 
periods of service were verified.  However, these periods of 
service do correspond to three DD Form 214's in the claims 
file.  

In May 2006, the RO received limited records from the 
veteran's military personnel file, covering the period from 
April 1977 to June 1977 only.  The records include the 
veteran's April 1977 application for enlistment into the 
Armed Forces of the United States.

Post-Service Records of Treatment

A record of private treatment at Moore Orthopedic Clinic in 
June 1994 indicates that the veteran twisted his right foot 
on a wet floor and was complaining of pain.  The medical 
history portion of the report indicates that he had injured 
his foot "some 20 years ago as a young person in Savannah.  
It was treated and he has always had some trouble with it and 
some deformity."  The report does not indicate any prior 
injury during military service or during the 1977 to 1980 
time frame.

A record of private treatment at Moore Orthopedic Clinic in 
March 1998 indicates that the veteran had osteoarthritis of 
the right foot, status post 1974 Lisfranc injury.  By 
history, he had injured his foot in a car accident in 1974, 
and was taken to a nearby hospital in Savannah where 
"apparently surgery was done for his injury to the right 
foot."   Again, there was no indication of an in-service 
injury or an injury to the foot during the 1977 to 1980 time 
frame.  

The veteran began to receive VA treatment for his right foot 
in February 2006.  A private physician diagnosed the veteran 
as having right midfoot degenerative joint disease and 
performed a right first, second, and third tarsometatarsal 
joint fusion with entocuneiform fusions in June 2006.

Additional Development Requested on Remand

In light of the foregoing, the Board finds that this case 
should be remanded to 1) seek records of treatment for his 
right foot injury at Chandler hospital in Savannah, Georgia, 
in 1973 or 1974; 2) seek clarification from the veteran as to 
the time frame and circumstances of his claimed in-service 
right foot injury, and dates and circumstances of service; 3) 
make additional attempts to verify the veteran's periods and 
type of service, to include active duty for training and 
inactive duty training, and obtain all military personnel and 
medical records for all reasonably substantiated periods of 
reserve and active duty; 4) obtain any outstanding records of 
treatment for the veteran's right foot disability; and 5) if 
records of the veteran's pre-service or in-service injury are 
received, obtain a medical opinion as to whether the 
veteran's right foot injury was incurred or aggravated during 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should correspond with the 
veteran in writing, asking him to clarify 
the circumstances of his in-service right 
foot injury, including the date of his 
injury, the dates of the period of duty, 
and type of duty, to include whether 
active duty, active duty for training or 
inactive duty training, during which this 
injury occurred, and the nature of the 
treatment he received.  The veteran should 
also be requested to provide copies of all 
documentation in his possession as to all 
dates of active duty, active duty for 
training, and inactive duty training.

2.  The RO should seek to verify all 
claimed periods of active and inactive 
duty with the appropriate service 
department.  Further, the RO should 
contact all appropriate service records 
depositories for the purpose of obtaining 
service personnel and medical records for 
all reasonably substantiated periods of 
active duty, active duty for training, and 
inactive duty training.

This should include contacting all 
appropriate reserve or National Guard 
units, the National Personnel Records 
Center, and the locations appropriate for 
obtaining inpatient and outpatient records 
of treatment at Moncrief Army Community 
Hospital for the period from 1977 to 1980, 
to include contacting the Hospital 
directly.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.   38 U.S.C.A. § 
5103A(b)(3).

3.  Seek an appropriate authorization for 
release of information from the veteran 
and attempt to obtain records of treatment 
for a right foot injury in 1973 or 1974 at 
Chandler Hospital in Savannah, Georgia.

4.  Request the veteran to identify all VA 
and private records of treatment for his 
right foot disability that have not been 
previously obtained and associated with the 
claims file.  After any required releases 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

5.  If any records are received that 
reasonably substantiate the veteran's 
described pre-service foot injury or in-
service foot injury once all available 
medical records are received, the RO should 
make arrangements with the appropriate VA 
medical facility  for the veteran to be 
afforded an  examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
right foot disability began, or was 
aggravated, during service or is related to 
some incident of service.  The RO should 
send the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed, to 
include records at Chandler Hospital in 
Savannah, Georgia, in 1973 or 1974 if such 
records have been obtained; any service 
medical records associated with the claims 
file; private records of treatment at the 
Moore Orthopedic Clinic in June 1994 and 
March 1998; and the relevant VA and private 
records of treatment beginning in 
approximately February 2006. 

For the veteran's right foot disability, 
the examiner should describe the nature of 
the veteran's present disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the injury was caused or 
aggravated (chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by an injury to the right foot 
during active duty.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If no such opinion can be made without 
resort to pure speculation, the examiner 
should so state.

6.  The RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



